DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/16/2021 in which claims 1-7, 9-14 and 16-38 are pending. Claims 8 and 15 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 12/16/2021 with respect to independent claim 1 have been fully considered and are addressed below. Based on the Applicant’s amendments, a new ground of rejection is presented. The claims 1-7, 9-14 and 16-38 have not overcome the claim rejections as shown below.
Claims 1-7, 9-14 and 16-38 are pending.
Claims 8 and 15 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Huawei ‘893 does not disclose or even contemplate the eNB indicating “the response signal indicates that the base station received the reference signals but not the data signals,” because the UE of Huawei ‘893 receiving negative-acknowledgment HARQ feedback from the base station cannot tell whether the base station failed to receive just the data signal or the data signal and accompanying DMRS signal.
Based on Applicant’s amendment to claim 1 and arguments, further search was conducted and the prior art of Kim et al. (US 2019/0253193), hereinafter “Kim” was found to disclose such feature. Kim shows in Table 1 and paragraphs [0129]-[0133] that a UE receives HARQ feedback from an eNB and determines from the HARQ feedback whether the eNB received the data or data and DM-RS/MA signature. For example, the ACK/NACK transmission case (1) is used when the eNB receives the DM-RS/MA signature but has not successfully received the data that an UE has transmitted. The ACK/NACK transmission case (4) is used when the eNB does not successfully receive the DM-RS and data from the UE. The UE determines the corresponding case of the ACK/NACK transmission in order to perform retransmission of the data or retransmission of the data and reselection of the DM-RS/MA signature for retransmission. Therefore, Kim discloses the feature “the response signal indicates that the base station received the reference signals but not the data signals”.

Regarding amended independent claim 1, Applicant further argues that Huawei ‘893 does not disclose or contemplate that the response signal including “an identifier associated with the reference signals”.
	This argument have been considered but it is moot because the prior art of Huawei ‘893 is not cited to disclose such feature, as shown below in the rejection of the claims.

Regarding amended independent claim 1, Applicant further argues that Zhang (cited on the Advisory Action mailed on 11/16/2021) does not cure the deficiencies of Huawei ‘893.
Applicant’s arguments with respect to Zhang have been considered but are moot because the new ground of rejection does not rely on Zhang  for any teaching or matter specifically challenged in the argument.

Thus, based on the new ground of rejection presented below, the independent claim 1 is rendered unpatentable. Independent claims 25 and 33-38 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
            Such limitations are: “means for transmitting”, “means for determining” and “means for selecting” in claim 35; and “means for detecting”, “means for determining”, “means for configuring” and “means for transmitting” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification (PGPUB 2020/0037309) recites in Fig. 5, [0131]-[0135] and Fig. 9, [0165]-[0168] the corresponding hardware to perform the claim limitations mentioned above, where the hardware includes processors, DSPs, ASICs and FPGAs, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 12-13, 16-18, 20-23 and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Kim et al. (US 2019/0253193), hereinafter “Kim”.

As to claim 1, 3GPP Huawei teaches a method for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a HARQ feedback method for autonomous uplink access at a UE), comprising:
transmitting an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission);
determining whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); and
selecting an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following underlined features: regarding claim 1, based on determining that the response signal was received, determining that the response signal indicates that the base station received the reference signals but not the data signals, the response signal comprising an identifier associated with the reference signals; and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals.

However, Kim teaches based on determining that the response signal was received, determining that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The UE determines the corresponding case of the ACK/NACK transmission in order to perform retransmission of the data and/or reselection of the DM-RS/MA signature), the response signal comprising an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature); and
(Kim, [0125], [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. The retransmission is performed based on maintaining the used MS signature or reselecting a new MA signature. [0146]-[0147], The MA signatures are transmitted on physical MA resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 9, further comprising: 
selecting, based at least in part on the indication, an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
retransmitting the autonomous uplink transmission using the updated configured resource set.

As to claim 9, Kim teaches further comprising: 
(Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.); and 
retransmitting the autonomous uplink transmission using the updated configured resource set (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 10, further comprising: 
decoding the response signal to determine a second identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
selecting, based at least in part on the second identifier, the updated configured resource set to use for retransmitting the autonomous uplink transmission. 

As to claim 10, Kim teaches further comprising: 
(Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature command which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. Fig. 10, [0143], [0145], when the UE receives radio signals from the eNB (DL), a processor and RF unit are used to decode the radio signals received); and 
selecting, based at least in part on the second identifier, the updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature command which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The UE performs the uplink retransmission using the reselected MA signature. Fig. 10, [0143], [0145], when the UE receives radio signals from the eNB (DL), a processor and RF unit are used to decode the radio signals received). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 12, wherein the response signal comprises a power control command, further comprising: 


As to claim 12, Kim teaches further comprising: 
wherein the response signal comprises a power control command (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions), further comprising: 
selecting, based at least in part on the power control command, a transmit power to use for the retransmission of the autonomous uplink transmission (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 13, 3GPP Huawei teaches wherein the response signal comprises a fallback indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), further comprising: 
selecting, based at least in part on the fallback indicator, a legacy transmission scheme to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

As to claim 16, 3GPP Huawei teaches further comprising: 
determining that the response signal conveys a negative-acknowledgement (NACK) indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the uplink grant indicates that the data was not properly decoded (i.e. a NACK indication); the HARQ feedback indicates a NACK used to indicate to the UE to retransmit the uplink transmission. The UE receives the uplink grant or HARQ feedback to determine whether to perform the uplink retransmission); and 
performing a retransmission of the autonomous uplink transmission using the configured resources (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE receives the uplink grant or HARQ feedback and performs the uplink retransmission using the allocated resource for autonomous uplink access).

As to claim 17, 3GPP Huawei teaches further comprising: 
wherein the response signal comprises at least one of a backoff indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB to perform a retransmission. The HARQ feedback (i.e. NACK) is used to indicate that the retransmission should be performed by the UE), or a resource grant for an updated configured resource set (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB), or a combination thereof, to use for performing a retransmission of the (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant or HARQ feedback (i.e. NACK), the UE performs the retransmission via the scheduling received in the uplink grant or resources for autonomous uplink access).

As to claim 18, 3GPP Huawei teaches wherein the response signal comprises a fallback indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), further comprising: 
selecting, based at least in part on the fallback indicator, a legacy transmission scheme to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

As to claim 20, 3GPP Huawei teaches wherein the response signal comprises an acknowledgement (ACK) indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the data is acknowledged from the eNB), further comprising: 
selecting, based at least in part on the ACK indicator, a transmission scheme that uses the configured resource set for subsequent transmissions to the base station (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the acknowledge data from the eNB, the UE will not use resource for autonomous uplink access to perform a retransmission since it is not needed. On the other hand, a further initial or new autonomous transmission is performed on the allocated resource for autonomous uplink access). 

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 21, further comprising: 


As to claim 21, Kim teaches further comprising: 
determining that the response signal was received from the base station based at least in part on an identifier associated with the configured resource set, on the identifier associated with the reference signals, or a combination thereof (Kim, [0107], [0114], [0127], Table 1, [0129]-[0130], [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. The ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature. The ACK/NACK also includes a MA signature reselection field, power, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 22, further comprising: 


As to claim 22, Kim teaches further comprising: 
decoding one or more bits or fields in the response signal to determine that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0107], [0114], [0127], Table 1, [0129]-[0130], [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the UE receives the ACK/NACK transmission from the eNB and determines from the UE ID in the ACK/NACK transmissions that the UL data was not successfully received by the eNB even if the DM-RS/MA signature was successfully received by the eNB (case 1). Cases 2 and 3 also show other examples where ACK/NACK transmissions with corresponding fields and information, which are used to indicate that the eNB received the DM-RS/MA signature but not the UL data from the UE. Fig. 10, [0143], [0145], when the UE receives radio signals from the eNB (DL), a processor and RF unit are used to decode the radio signals received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 23, further comprising: 
identifying, based at least in part on the response signal, an updated configured resource set, wherein the updated configured resource set indicates that the response signal indicates that the base station received the reference signals but not the data signals.

As to claim 23, Kim teaches further comprising: 
identifying, based at least in part on the response signal, an updated configured resource set (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.), wherein the updated configured resource set indicates that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0107], [0114], Table 1, Case 2, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the reselection of the MA signature including time/frequency resources indicates that the eNB received the DM-RS but failed to decode and receive the UL data of the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 25, 3GPP Huawei teaches a method for wireless communication at a base station (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a HARQ feedback method for autonomous uplink access at a eNB), comprising: 
detecting an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); and 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB). 

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following underlined features: regarding claim 25, determining that reference signals but not data signals are detected in the autonomous uplink transmission; 
configuring, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals.

However, Kim teaches determining that reference signals but not data signals are detected in the autonomous uplink transmission (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The eNB determines the corresponding case of the ACK/NACK transmission in order to transmit the correct ACK/NACK transmission to the UE which performs retransmission of the data and/or reselection of the DM-RS/MA signature); 
configuring, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 26, further comprising: 
configuring the response signal to comprises an indicator associated with the base station receiving the reference signals.

As to claim 26, Kim teaches further comprising: 
configuring the response signal to comprises an indicator associated with the base station receiving the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK transmission by the eNB includes an ACK or NACK values, Sig, NDI, RV, TPC, etc. to indicate corresponding information to the UE that previously transmitted the DM-RS/MA signature to the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 27, 3GPP Huawei teaches further comprising: 
(3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, if the DMRS is detected but the transmission fails decoding, the eNB transmits the HARQ feedback or the uplink grant to the UE, where the UE is scheduled to perform the retransmission on resource for autonomous uplink access. The resource for autonomous uplink access used for retransmission is different from the resource of the new or first transmission. The UE performs the retransmission to the eNB in the resource for autonomous uplink access). 

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 28, further comprising: 
configuring the response signal to indicate an identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
receiving the retransmission of the autonomous uplink transmission on the updated configured resource set.

As to claim 28, Kim teaches further comprising: 
configuring the response signal to indicate an identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.); and 
receiving the retransmission of the autonomous uplink transmission on the updated configured resource set (Kim, [0012], [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The UE retransmits the DM-RS/MA signature and UL data to the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 29, further comprising:
configuring the response signal to indicate a power control command.

As to claim 29, Kim teaches further comprising:
configuring the response signal to indicate a power control command (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 30, 3GPP Huawei teaches further comprising: 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB); and 
receiving a retransmission of the autonomous uplink transmission according to a legacy transmission scheme (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant). 

As to claim 31, 3GPP Huawei teaches further comprising: 
configuring the response signal to indicate a negative-acknowledgement (NACK) indication (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the uplink grant indicates that the data was not properly decoded (i.e. a NACK indication); the HARQ feedback indicates a NACK used to indicate to the UE to retransmit the uplink transmission. The UE receives the uplink grant or HARQ feedback to determine whether to perform the uplink retransmission); and 
receiving a retransmission of the autonomous uplink transmission using the configured resources (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE receives the uplink grant or HARQ feedback and performs the uplink retransmission to the eNB using the allocated resource for autonomous uplink access).

As to claim 32, 3GPP Huawei teaches further comprising: 
configuring the response signal to indicate at least one of a backoff indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB to perform a retransmission. The HARQ feedback (i.e. NACK) is used to indicate that the retransmission should be performed by the UE), or a resource grant for an updated configured resource set (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB), or a combination thereof, for the UE to use for performing a retransmission of the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant or HARQ feedback (i.e. NACK), the UE performs the retransmission via the scheduling received in the uplink grant or resources for autonomous uplink access).

As to claim 33, 3GPP Huawei teaches an apparatus for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a UE performing a HARQ feedback method for autonomous uplink access), comprising: 
transmit an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
select an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination of (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following underlined features: regarding claim 33, a processor, 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the UE to:
based on determining that the response signal was received, determining that the response signal indicates that the base station received the reference signals but not the data signals, the response signal comprising an identifier associated with the reference signals; and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals.

However, Kim teaches a processor (Kim, Fig. 10, [0138]-[0145], the UE includes a processor), 
memory coupled with the processor (Kim, Fig. 10, [0138]-[0145], the UE includes a memory connected to the processor); and 
instructions stored in the memory and executable by the processor to cause the UE to (Kim, Fig. 10, [0138]-[0145], the memory stores programs which are executed by the processor of the UE to perform the functions of the UE):
(Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The UE determines the corresponding case of the ACK/NACK transmission in order to perform retransmission of the data and/or reselection of the DM-RS/MA signature), the response signal comprising an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature); and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0125], [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. The retransmission is performed based on maintaining the used MS signature or reselecting a new MA signature. [0146]-[0147], The MA signatures are transmitted on physical MA resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 34, 3GPP Huawei teaches an apparatus for wireless communication at a base station (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a eNB that performs a HARQ feedback method for autonomous uplink access), comprising: 
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); and 
transmit the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 34, a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine that reference signals but not data signals are detected in the autonomous uplink transmission; 


However, Kim teaches a processor  (Kim, Fig. 10, [0138]-[0145], the eNB includes a processor), 
memory coupled with the processor (Kim, Fig. 10, [0138]-[0145], the eNB includes a memory connected to the processor); and 
instructions stored in the memory and executable by the processor to cause the base station to (Kim, Fig. 10, [0138]-[0145], the memory stores programs which are executed by the processor of the eNB to perform the functions of the eNB):
determine that reference signals but not data signals are detected in the autonomous uplink transmission (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The eNB determines the corresponding case of the ACK/NACK transmission in order to transmit the correct ACK/NACK transmission to the UE which performs retransmission of the data and/or reselection of the DM-RS/MA signature); 
configure, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 35, 3GPP Huawei teaches an apparatus for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a UE performing a HARQ feedback method for autonomous uplink access), comprising: 
means for transmitting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
(This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination of that the response signal was received from the base station (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 35, means for;
based on determining that the response signal was received, means for determining that the response signal indicates that the base station received the reference signals but not the data signals, the response signal comprising an identifier associated with the reference signals; and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals.

However, Kim teaches means for (Kim, Fig. 10, [0138]-[0145], the UE includes hardware, such as RF unit, processor and memory to perform the functions of the UE);
based on determining that the response signal was received, means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) (Kim, Fig. 10, [0138]-[0145], the UE includes hardware, such as RF unit, processor and memory to perform the functions of the UE) determining that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The UE determines the corresponding case of the ACK/NACK transmission in order to perform retransmission of the data and/or reselection of the DM-RS/MA signature), the response signal comprising an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature); and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0125], [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. The retransmission is performed based on maintaining the used MS signature or reselecting a new MA signature. [0146]-[0147], The MA signatures are transmitted on physical MA resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 36, 3GPP Huawei teaches an apparatus for wireless communication at a base station, comprising: 
means for detecting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
means for transmitting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 36, means for;

means for configuring, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals.

However, Kim teaches means for (Kim, Fig. 10, [0138]-[0145], the UE includes hardware, such as RF unit, processor and memory to perform the functions of the UE);
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Kim, Fig. 10, [0138]-[0145], the UE includes hardware, such as RF unit, processor and memory to perform the functions of the UE) determining that reference signals but not data signals are detected in the autonomous uplink transmission (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The eNB determines the corresponding case of the ACK/NACK transmission in order to transmit the correct ACK/NACK transmission to the UE which performs retransmission of the data and/or reselection of the DM-RS/MA signature); 
means for (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Kim, Fig. 10, [0138]-[0145], the UE includes hardware, such as RF unit, processor and memory to perform the functions of the UE) configuring, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

As to claim 37, 3GPP Huawei teaches a user equipment (UE) to: 
transmit an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
select an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination that (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 37, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
based on determining that the response signal was received, determine that the response signal indicates that the base station received the reference signals but not the data signals, the response signal comprising an identifier associated with the reference signals; and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals.

However, Kim teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to (Kim, Fig. 10, [0138]-[0145], a memory that stores programs which are executed by a processor of an UE to perform the functions of the UE):
based on determining that the response signal was received, determine that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The UE determines the corresponding case of the ACK/NACK transmission in order to perform retransmission of the data and/or reselection of the DM-RS/MA signature), the response signal comprising an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature); and
the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the base station and that the response signal indicates that the base station received the reference signals but not the data signals (Kim, [0125], [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. The retransmission is performed based on maintaining the used MS signature or reselecting a new MA signature. [0146]-[0147], The MA signatures are transmitted on physical MA resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as (Kim, [0021], [0125]).

As to claim 38, 3GPP Huawei teaches a base station to:
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); and
transmit the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 38, a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to:
determine reference signals but not data signals are detected in the autonomous uplink transmission; 
configure, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals.

However, Kim teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to (Kim, Fig. 10, [0138]-[0145], a memory that stores programs which are executed by a processor of an eNB to perform the functions of the eNB):
(Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. Based on this, the UE performs retransmission of the data that was not successfully received by the eNB. Kim discloses that failing to decode data of the UE is equivalent to not successfully receive the data that the UE transmits. The eNB determines the corresponding case of the ACK/NACK transmission in order to transmit the correct ACK/NACK transmission to the UE which performs retransmission of the data and/or reselection of the DM-RS/MA signature); 
configure, based at least in part on the determining, a response signal for transmission to the UE to indicate an identifier associated with the reference signals (Kim, [0127], Table 1, [0129]-[0130], [0131]-[0133], the ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Kim et al. (US Remaining issues for AUL HARQ operation”, 11/17/2017 (provided in the IDS), hereinafter “3GPP Huawei ‘499”.

3GPP Huawei and Kim teach the claimed limitations as stated above. 3GPP Huawei and Kim do not explicitly teach the following features: regarding claim 2, further comprising: 
determining that no response signal was received from the base station. 

As to claim 2, 3GPP Huawei ’499 teaches further comprising: 
determining that no response signal was received from the base station (3GPP Huawei ‘499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

As to claim 3, 3GPP Huawei teaches further comprising: 
performing a retransmission of the autonomous uplink transmission using the configured resource set or using a different configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, the retransmission is performed using the resource for autonomous uplink access). 


performing a power ramp-up procedure for the retransmission of the autonomous uplink transmission. 

As to claim 4, Kim teaches further comprising: 
performing a power ramp-up procedure for the retransmission of the autonomous uplink transmission (Kim, Table 1, [0132], the UE performs retransmissions using a ramping up power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

3GPP Huawei and Kim teach the claimed limitations as stated above. 3GPP Huawei and Kim do not explicitly teach the following features: regarding claim 5, further comprising: 
selecting a legacy uplink transmission scheme to use to retransmit the autonomous uplink transmission. 

As to claim 5, 3GPP Huawei ’499 teaches further comprising: 
selecting a legacy uplink transmission scheme to use to retransmit the autonomous uplink transmission (3GPP Huawei ’499, page 3 Section 5 and 5.1, the retransmission for AUL can be performed in an S-UL manner. (Scheduled based uplink (S-UL) is performed in legacy systems)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

3GPP Huawei and Kim teach the claimed limitations as stated above. 3GPP Huawei and Kim do not explicitly teach the following features: regarding claim 6, wherein the determining that no response signal was received from the base station is based at least in part on a determination that no response signal was received within a response window.

As to claim 6, 3GPP Huawei ’499 teaches wherein the determining that no response signal was received from the base station is based at least in part on a determination that no response signal was received within a response window (3GPP Huawei ‘499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB after a configured retransmission timer X).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.



As to claim 7, 3GPP Huawei ’499 teaches wherein the response window is based at least in part on an acknowledgement/negative-acknowledgement (ACK/NACK) response window (3GPP Huawei ‘499, page 1 ln 41, agreement #4 and #5, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB after a configured retransmission timer X, where the retransmission timer X is for a given HARQ process and for receiving a HARQ feedback with ACK/NACK information), a random access response window, or a combination thereof. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Kim et al. (US 2019/0253193), hereinafter “Kim”, and further in view of Feuersanger et al. (US 2012/0069805), hereinafter “Feuersanger”.



As to claim 11, Feuersanger teaches wherein the updated configured resource set comprises at least one of a larger bandwidth parameter, a larger transmission window parameter, a larger resource set, or a combination thereof, than the configured resource set (Feuersanger, [0187], the resource allocation is updated from first resources to a larger transport block size to account for the radio bearer’s data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by Feuersanger, in order to dynamically allocate and schedule resources based on the radio bearer’s data, thereby ensuring that only data of the radio bearers is multiplexed to the transport block of a given transmission time interval (Feuersanger, [0186]-[0187]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Kim et al. (US 2019/0253193), hereinafter “Kim”, and further in view of Niu et al. (US 2020/0014495), hereinafter “Niu”.


skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission. 

As to claim 14, Niu teaches further comprising: 
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode), and then performs the UL retransmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by Niu, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

3GPP Huawei and Kim teach the claimed limitations as stated above. 3GPP Huawei and Kim do not explicitly teach the following features: regarding claim 19, wherein the response signal comprises a fallback indicator, further comprising:
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission. 

As to claim 19, Niu teaches wherein the response signal comprises a fallback indicator (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode)), further comprising:
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode), and then performs the UL retransmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei and Kim to have the features, as taught by Niu, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Kim et al. (US 2019/0253193), hereinafter “Kim”, and further in view of Pelletier et al. (US 2012/0300715), hereinafter “Pelletier”.

3GPP Huawei and Kim teach the claimed limitations as stated above. 3GPP Huawei and Kim do not explicitly teach the following features: regarding claim 24, wherein the autonomous uplink transmission comprises a message one (Msg1) of a random access procedure.
As to claim 24, Pelletier teaches wherein the autonomous uplink transmission comprises a message one (Msg1) of a random access procedure (Pelletier, [0096], the WTRU transmits a preamble during a RACH procedure autonomously). 
(Pelletier, [0094]-[0095]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshimoto et al. U.S. Patent Application Pub. No. 2020/0213901 – Base station apparatus, terminal apparatus, and communication method for these apparatuses.
Zhang et al. U.S. Patent Application Pub. No. 2018/0288746 – Methods and systems for resource configuration of wireless communication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published of unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473